Citation Nr: 0105893	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 10, 1999, 
for a total rating based on unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an effective date prior to August 10, 1999, for a grant 
of a total rating based on unemployability due to service-
connected disabilities.


FINDINGS OF FACT

1.  The veteran filed an informal claim for a total rating 
based on unemployability due to service-connected 
disabilities on December 23, 1998; a formal claim for total 
rating based on unemployability due to service-connected 
disabilities was received by VA in January 1999.

2.  Prior to August 13, 1999, the veteran was capable of 
performing manual work and was gainfully employed on a full-
time basis as a landscaper. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 10, 1999, 
for a total rating based on unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.157(b), 3.340, 3.341, 3.400, 4.16 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that all evidence pertinent to the 
veteran's claim has been obtained.  According to the veteran, 
he received no medical treatment for many years because he 
did not have a medical insurance policy, could not afford 
private medical treatment, and was unaware until the time he 
filed his claim that he was entitled to free medical 
treatment from VA for his service-connected disabilities.  
Though the VA examination reports of February and March 1999 
show that the veteran's claims folder was not available for 
review by the examining physicians, as there are no pertinent 
medical records from recent times for the physicians to 
review which would have aided them in assessing the extent 
and severity of his service-connected disabilities, this 
defect is harmless to his claim.  In a September 1999 
statement, the veteran reported that he received unemployment 
benefits for the period from December 1998 to April 1999.  
However, this was not due to physical disability but was 
rather due to the seasonal nature of his employment in the 
landscaping industry.  The Board thus concludes that there is 
no outstanding evidence which should be obtained, and that a 
remand for additional development is not warranted as there 
is no reasonable possibility that such assistance would aid 
in substantiating his present claim.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.

The veteran filed a claim for various benefits, including a 
total rating based on unemployability due to service-
connected disabilities, on December 23, 1998.  Prior to this 
date, the most recent activity in his claims folder was the 
report of a March 1990 VA examination and correspondence from 
VA, dated in April 1994, informing him that his claim for 
disability based on exposure to chemical herbicides had been 
denied.  

Associated with the veteran's claim for a total rating based 
on unemployability due to service-connected disabilities was 
a written statement dated in December 1998, in which he 
reported that he was employed as a landscaper for Four 
Seasons Lawn Care, Inc., of Manitowoc, Wisconsin (hereafter 
Four Seasons).  According to this statement, he had lost 9 
work days in the past year due to illness and was laid off 
from work during the winter season.  In a January 1999 
written statement, he reported that he worked for Four 
Seasons from 1993 to 1998, during which he lost 30 workdays 
due to illness.

In written statements dated in January 1999 from Four 
Seasons, the veteran's employer reported that the veteran's 
work season was only for 9 months out of each year and that 
he worked on a limited basis.  In the past year, he lost 9 
days of work due to his leg disability.  However, in a 
February 1999 statement, Four Seasons reported that the 
veteran's duties at work were greatly modified to accommodate 
his disabilities and that he lost 145 hours of work due to 
his right leg disability over the course of 7 months of 
employment in 1998.

The veteran is service-connected for residuals of a gunshot 
wound of his right upper (nondominant) extremity, affecting 
muscle groups V and VI, for which he is rated as 30 percent 
disabling.  His other service-connected disabilities include 
PTSD (rated as 70 percent disabling), degenerative changes of 
his right knee (rated as 40 percent disabling), postoperative 
residuals of torn ligament of the right knee (rated as 30 
percent disabling), residuals of a shell fragment wound of 
the right superolateral chest with retained foreign body 
(rated as 10 percent disabling), and a scar of his right 
upper extremity, residual of a gunshot wound (rated as 10 
percent disabling).  He is also service-connected for scars 
of his left little finger, right thigh, scalp and upper neck; 
fractures of his mandible and zygoma; a history of malaria; 
scars of his right leg, residuals of a skin infection; and 
palsy of his 6th cranial nerve affecting his left eye, each 
of which are rated as noncompensably disabling. 

In February and March 1999, the veteran underwent an 
extensive series of VA examinations to assess the severity of 
his service-connected disabilities.  The significant findings 
of the examinations are shown in the February 1999 VA 
orthopedic examination report, in which the examiner 
expressed his opinion that the veteran was able to engage in 
substantially gainful activities, that his orthopedic 
disabilities did not preclude him from gainful employment, 
and that he could also perform some form of minimally 
exertional activity or sedentary activity.  

The report of the March 1999 VA psychiatric evaluation shows 
that the veteran reported that he was employed on a seasonal 
basis as a landscaper for the past 6 years.  According to the 
veteran, he experienced some difficulty getting along with 
his fellow employees, but got along fairly well with his 
employer and apparently worked best when he was permitted to 
work alone.   

The RO denied the veteran's claim for a total rating based on 
unemployability due to service-connected disabilities in a 
July 1999 decision and sent written notice of this 
determination to him later that same month.  In a written 
statement received by VA on August 10, 1999, the veteran 
requested that his claim for a total rating based on 
unemployability due to service-connected disabilities be 
reconsidered and notified VA that he had resigned from his 
employment at Four Seasons because he was no longer able to 
work due to his medical disabilities. 

An RO telephone contact report shows that in September 1999, 
the veteran informed VA that he was laid off from work from 
December 1998 to April 1999, and that in April 1999 he 
resumed working for Four Seasons and worked 40 hours per week 
until his resignation in August 1999.

In a VA 21-4192 Form (Request for Employment Information in 
Connection with Claim for Disability Benefits) dated in 
October 1999, the veteran's employer reported that he resumed 
his seasonal employment with Four Seasons in April 1994 and 
worked 8-hour days for 40 hours per week until his 
resignation on August 13, 1999.  According to Four Seasons, 
in the 12-month period preceding the last date of employment 
(August 13, 1999), the veteran had lost 9 work days due to 
illness and had earned $8,960.64.  

The transcript of an April 2000 RO hearing shows that the 
veteran's basic contention was that he was entitled to an 
effective date for a total rating based on unemployability 
due to service-connected disabilities award extending back to 
one year prior to August 10, 1999, because during that period 
he was capable of only performing marginal employment and 
that he had lost 20 days of work in the past year.

In a September 1999 rating decision, the RO granted the 
veteran a total rating based on unemployability due to 
service-connected disabilities, effective August 10, 1999.

A total disability rating for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. 
§ 4.16(a).  For 1998, the poverty threshold was $ 8,316.  64 
Fed. Reg. 68413 (1999).  For 1999 the poverty threshold was 
$8,501.  65 Fed. Reg. 79160 (2000).

The effective date of an award of increased compensation, 
including a total rating based on unemployability due to 
service-connected disabilities, is the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred if the claim is received within a 
year from that date; otherwise, the effective date is the 
later of the date of increase in disability or the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.157(b).

The record reflects that the veteran last worked on August 
13, 1999.  His income during the last 12 months of employment 
was in excess of the poverty threshold.  Therefore, his 
employment was not marginal.  Since the effective date 
assigned by the RO of August 10, 1999, is in fact earlier 
than the date that the veteran became unemployable due to 
service-connected disabilities, an earlier effective date for 
the total rating is not in order.
 







ORDER

An effective date prior to August 10, 1999, for a total 
rating based on unemployability due to service-connected 
disabilities is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

